Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 15, 2022.
Applicant’s election of Claims 1-13 and 18 in the reply filed on July 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-13 and 18 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE202017107670.9, filed on December 18, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/085223, filed on December 17, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the axle bearings” in line 3. However, this limitation lacks antecedent basis. For examination purposes, “the axle bearing” has been construed as “axle bearings”. 
Claim 9 recites the limitation “the force absorption at the primary suspension” in lines 1-2. However, this limitation lacks antecedent basis. For examination purposes, “the force absorption at the primary suspension” has been construed as “a force absorption at a primary suspension”. 
Claim 10 recites the limitation “for the transmission of force, the corrosion-free steel bushings” in lines 1-2. However, this limitation lacks antecedent basis. For examination purposes, “for the transmission of force, the corrosion-free steel bushings” has been construed as “for a transmission of force, corrosion-free steel bushings”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160048264 A, provided with translation), in view of Green et al. (US 2007/0227689 A1).
Regarding claim 1, Kim teaches (Fig. 1-8): A bogie frame (200) for rail vehicles (para. 0005) with at least two wheelsets (340)(Fig. 1), the bogie frame (200) comprising two longitudinal members (longitudinal support 210), which extend parallel to each other above axle bearings (330)(Fig. 4), one or more cross-members (transverse support 220) connected to the longitudinal members (210), and receiving regions (braking device bracket 100) for functional elements (traction device 120), characterized in that the bogie frame (200) is being produced completely as a single casting (investment casting) (para. 0035, lines 293-295) with a hollow profile (porous metal with lattice truss core structure; para. 0036), which has cavities (pores) in the interior and is stabilized by means of ribbings (lattice trusses)(Fig. 5-8).  
Kim further teaches that the bogie frame is produced as a single casting of aluminum (para. 0016), but does not explicitly teach that it is made from an aluminum alloy. 
However, Green teaches (Fig. 1): a method of sand-casting an aluminum alloy engine block. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kim to cast the bogie frame as aluminum alloy, as taught by Green, as a lightweight, low friction, and wear resistant material suitable for the bogie frame. 
Regarding claim 2, Kim and Green teach the elements of claim 1, as stated above. Kim does not explicitly teach that the casting is made of aluminum in a sand casting process. 
However, Green further teaches (Fig. 1): a method of sand-casting an aluminum alloy engine block. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kim to cast the bogie frame as aluminum in a sand casting process, as taught by Green, “in order to provide a suitable low friction, wear resistant, reciprocating surface” (para. 0003, lines 1-3). 
Regarding claim 6, Kim and Green teach the elements of claim 1, as stated above. Kim does not explicitly teach that the aluminum alloy consists of aluminum, silicon and magnesium and optionally contains additions of manganese, copper and/or zinc.
Green further teaches (Fig. 1): the aluminum alloy consists of aluminum, silicon and magnesium and optionally contains additions of manganese, copper and/or zinc (para. 0013 and 0019). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kim to cast the bogie frame as aluminum alloy with silicon and magnesium, as taught by Green, as a lightweight, low friction, and wear resistant material suitable for the bogie frame.
Regarding claim 7, Kim and Green teach the elements of claim 1, as stated above. Kim further teaches (Fig. 1-8): the casting (para. 0035) is homogeneously structured (evenly distributed lattice truss core structure; para. 0036) and that operating stresses and loads are absorbed in the component.
Regarding claim 11, Kim and Green teach the elements of claim 1, as stated above. Kim further teaches (Fig. 1-8): the ribbing (lattice trusses)(Fig. 5-8) comprises load-induced ribs and transverse ribs (para. 0019). 
Regarding claim 12, Kim and Green teach the elements of claim 1, as stated above. Kim further teaches (Fig. 1-4): the receiving region (braking device bracket 100 and horizontal axis supporter 220) can be used for functional elements and interfaces (traction device 120), wherein side stops (100), roll- bearing fastenings (fastening for rollers; Fig. 1) and other fastening elements (fixing ball 112) are cast on in a function-related manner. 
Regarding claim 13, Kim and Green teach the elements of claim 1, as stated above. Kim further teaches (Fig. 1 and 3): the two longitudinal members (210) are connected to the cross-members (Fig. 1 and 3). 
Regarding claim 18, Kim and Green teach the elements of claim 1, as stated above. Kim further teaches: A rail vehicle (Abstract) comprising a bogie frame according to claim 1 (See claim 1 rejection above). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160048264 A, provided with translation), in view of Green et al. (US 2007/0227689 A1) and Takahira et al. (JP 2010149808 A, provided with translation).
Regarding claim 3, Kim and Green teach the elements of claim 1, as stated above. Kim does not explicitly teach that the cavities of the two longitudinal members and/or the crossmembers are formed as air reserve reservoirs. 
However, Takahira teaches (Fig. 2): the cavities of the two longitudinal members and/or the crossmembers (cross beams 20, 20) are formed as air reserve reservoirs (para. 0025, lines 325-328) for air to be supplied to an air springs.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kim to include an air spring and use the two crossmembers as air reserve reservoirs, as taught by Takahira, so that “it is not necessary to provide the auxiliary air reservoir in the vehicle body, and thus the number of components and the weight reduction can be promoted” (para. 0025, lines 326-328). 
Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160048264 A, provided with translation), in view of Green et al. (US 2007/0227689 A1) and Hubmann et al. (US 10,532,752 B2).
Regarding claim 4, Kim and Green teach the elements of claim 1, as stated above. Kim does not explicitly teach that on the underside of the bogie frame protected areas are provided, onto which ribs are cast to prevent stone chipping.  
However, Hubmann teaches (Fig. 1-2): on the underside of the bogie frame protected areas are provided, onto which ribs (Fig. 1 and annotated Fig. 2 below) are cast to prevent stone chipping. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kim to cast ribs on the underside of the bogie frame, as taught by Hubmann, to stiffen the bogie frame against vibrations and bending moment from the wheel’s interaction with a track. 


    PNG
    media_image1.png
    399
    678
    media_image1.png
    Greyscale

Regarding claim 9, Kim and Green teach the elements of claim 1, as stated above. Kim further teaches that “the suspension and damping device must be equipped to absorb vibrations caused by the irregularities of the track in order to secure the riding comfort due to its high rigidity” (para. 0003), but does not explicitly teach steel bushings that support a primary suspension. 
However, Hubmann further teaches (Fig. 1-4): a force absorption at a primary suspension (col. 1, lines 36-41; col. 4, lines 5-9) is supported by bushings (col. 2, lines 37-42). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kim to include bushings that support a primary suspension, as taught by Hubmann, so that “Shear forces and transverse forces act on the chassis frame, mainly in the region of the wheelset guide bushing” (col. 2, lines 37-39). 
Further, it is commonly known for bushings to be made of steel for its high strength and stiffness. Additionally, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Kim and Green teach the elements of claim 1, as stated above. Kim does not explicitly teach that for a transmission of force, corrosion-free steel bushings are embedded in the longitudinal members. 
However, Hubmann further teaches (Fig. 1-4): “the wheelset guide bushing is arranged into a region or the central portion of the longitudinal support in which the longitudinal support is connected to the transverse support” (col. 2, lines 52-55). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Kim to embed bushings in the longitudinal members, as taught by Hubmann, so that “Shear forces and transverse forces act on the chassis frame, mainly in the region of the wheelset guide bushing” (col. 2, lines 37-39). 
Further, it is commonly known for bushings to be made of corrosion-free steel for its high strength and stiffness. Additionally, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims the rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art fails to teach that a rubber lining is provided between the ribs. While the secondary reference Hubmann teaches (Fig. 1-2): on the underside of the bogie frame protected areas are provided, onto which ribs (Fig. 1 and annotated Fig. 2 below) are cast to prevent stone chipping, the examiner finds no obvious reason to further modify Kim such that there is a rubber lining provided between the ribs. Such a modification would require improper hindsight reasoning and additional modifications to a modifying reference. 
Regarding claim 8, the prior art fails to teach that the casting is provided with an elastic surface protection. While Kim teaches (Fig. 1-8): the bogie frame (200) is being produced completely as a single casting (investment casting) (para. 0035, lines 293-295), the examiner finds no obvious reason to modify the bogie frame such that the casting is provided with an elastic surface protection. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3338183-A: Teaches manufacturing trucks consisting of two parallel longitudinal members and a fixed central crossbar (H-trucks) by means of a single piece cast steel frame.
US-8925466-B2: Teaches that each of the side frames 12, 14 and bolster 16 are usually a cast steel unitary structure; various internal ribs and supports lend strength, along with a savings in overall weight for each of such cast steel truck components. 
US-9216450-B2: Teaches a method of manufacturing a side frame mold for casting a side frame of a railway car truck, where the side frame includes forward and rearward pedestal jaws for mounting a wheel assembly from a wheel set, and where the side frame cast from the side frame mold includes a pair of side frame columns that define a bolster opening, a first rib positioned on an inner side of each of the side frame columns that is opposite to a bolster side of the side frame column, the first rib extending from a drag side of the side frame to a cope side of the side frame, and an opening defined in each side frame column that extends from the bolster side to the inner side of a respective side frame column, wherein the opening extends through the first rib and is sized to receive a bolt for securing a wear plate to the bolster side of the side frame column. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617